TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00507-CV



                                         C. V., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           NO. 19-1044-A, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               C.V. (Mother) appeals from the trial court’s final order in suit affecting the

parent-child relationship concerning her child C.G.1 Following a de novo hearing, the trial court

found that it was not in C.G.’s best interest for Mother to be appointed a possessory conservator,

appointed the child’s father as sole managing conservator, and appointed Mother as non-

possessory conservator. See Tex. Fam. Code §§ 153.071 (requiring court to specify rights and

duties of parents appointed as conservators), .072 (authorizing court to limit rights and duties of

parent appointed as conservator “if the court makes a written finding that the limitation is in the

best interest of the child”). The court allowed Mother supervised visitation if C.G. requested it.




       1We refer to appellant by her initials or as Mother and the child by his initials. See Tex.
Fam. Code § 109.002(d); Tex. R. App. P. 9.8. In this Court’s cause number 03-20-00506-CV,
Mother appeals from the termination of her parental rights to her other children.
                 On appeal, Mother’s court-appointed attorney has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re

E.L.W., No. 01-17-00546-CV, 2017 Tex. App. LEXIS 11014, at *1–2 (Tex. App.—Houston [1st

Dist.] Nov. 18, 2017, no pet.) (mem. op.) (“Anders procedures are appropriate in an appeal from

a trial court’s final order in a suit brought by DFPS for the protection of a child, for

conservatorship, or for parental-rights termination.”); In re J.E.L., No. 04-15-00634-CV, 2016

Tex. App. LEXIS 3494, at *1 (Tex. App.—San Antonio Apr. 6, 2016, pet. denied) (mem. op.)

(applying Anders procedure in appeal from trial court’s order in suit affecting the parent-child

relationship in which court did not terminate parental rights but appointed grandmother as

managing conservator and parents as possessory conservators). The brief meets the requirements

of Anders by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced on appeal. See 386 U.S. at 744. Mother’s counsel has certified

to this Court that she provided Mother with a copy of the Anders brief and informed her of her

right to examine the appellate record and to file a pro se brief. To date, Mother has not filed a

pro se brief.

                 Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).      We have reviewed the entire record, including the Anders brief submitted on

Mother’s behalf, and have found nothing that would arguably support an appeal. We agree that




                                                 2
the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s final order in

suit affecting the parent-child relationship.2



                                                 __________________________________________
                                                 Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: March 4, 2021




       2  We deny Counsel’s motion to withdraw as attorney of record. See In re P.M., 520
S.W.3d 24, 27 (Tex. 2016) (per curiam). If Mother, after consulting with counsel, desires to file
a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                   3